DETAILED ACTION
This communication is responsive to the application and amended claim set filed March 21, 2019.  Claims 1-8 are currently pending.
All currently pending claims are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/KR2017/010490, filed September 22, 2017, which claims priority to KR 10-2016-0121802, filed September 23, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the claimed method for controlling a residual monomer content in a polymer during a drying process.
The closest prior art reference is Kang, et al. (US 2014/0046016).  Kang teaches a process of drying and removing residual monomers from a polymer in which the polymer is heated.  (para. [0020].)  However, Kang does not teach or fairly suggest the blowing of hot air on the polymer to remove the volatiles.  Rather, Kang appears to teach a heated dryer in which the air within the dryer is heated.  Thus, there is no controlling the residual monomer content via controlling the mass of hot air entering the dryer.
The examiner notes that fluidized bed dryers are known in the art.  A schematic of a typical dryer is shown below:

    PNG
    media_image1.png
    368
    432
    media_image1.png
    Greyscale

(Alaathar, et al., “Modeling and flowsheet simulation of continuous fluidized bed dryers,” Powder Technology 238 (2013) 132-141, Fig. 2, p. 133.)  As can be seen above, a fluidized bed dryer permits the inflow of gas and polymer product, along with the outflow of gas with monomer, such that residual monomer is removed from the polymer.  However, as noted above, the examiner cannot find prior art teaching or fairly suggesting controlling the inflow of gas and monomer such that the residual monomer amount is also controlled.  It appears to be a logical and simple solution to controlling residual monomer amount, but because the examiner cannot find any prior art suggesting or teaching the solution, the examiner believes that the apparent simplicity and logic is derived from the benefit of Applicant’s work.  Merely stating that it would be logical to control the residual monomer in this way (without any prior art reasonably supporting that conclusion) would be impermissible hindsight.  For these reasons, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763